Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 05/18/2021; is a continuation of 16830047, filed 03/25/2020 ,now U.S. Patent #11017159; 16830047 is a continuation of 15658289, filed 07/24/2017 ,now U.S. Patent #10628519 and having 1 RCE-type filing therein; 15658289 Claims Priority from Provisional Application 62365914, filed 07/22/2016. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 15 are independent claims.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 08/29/2022 and 05/20/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 11,017,159  issued 05/25/2021 to Patent  Application 16/830,047 filed 03/25/2020 (hereinafter, “Patent ‘159”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method for providing a live camera image feed within a graphical user interface... a partially displayed document that has document portions outside of an image frame within the live camera feed...wherein capture, from the live camera image feed, the image frame ….(see the claim 1 of the current patent application).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which describes for providing a live camera image feed within a graphical user interface... a partially displayed document that has document portions outside of an image frame within the live camera feed...wherein capture, from the live camera image feed, the image frame ....estimate the location of the one or more document portions outside of the image frame based on displayed document portions within the image frame to generate an enhanced document image comprising an estimated display of a full document corresponding to the partially displayed document; and convert the enhanced document image into a document file...of the current patent application.
in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as describers in Paten ‘159, i.e., ...provides a graphical user interface ....provide a live camera image feed .... for display within the live camera image feed, a live document boundary indicator associated with the displayed document; .... displayed document to generate a modified image frame that excludes one or more portions of the image frame displayed outside of the live document boundary indicator; and process the modified image frame to generate an enhanced document image corresponding to the displayed document, the enhanced document image comprising one or more visual alterations to the displayed document... (see claim(s) 1 of Patent 159)

Thus, they are both exhibiting similar method of method generating an enhanced document image for the displayed document ….via a live camera image feed within a graphical user interface... a partially displayed document that has document portions outside of an image frame within the live camera feed...wherein capture, from the live camera image feed, the image frame …

Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-20 of  the Patent ‘159 are compared as follows, 
  Current Application (Broad)
Patent ‘159 (more specific)

Claim(s) 1-20
 
Claim(s) 1-20
Claim 1: ...provide a live camera image feed within a graphical user interface, the live camera image feed comprising a partially displayed document that has one or more document portions outside of an image frame within the live camera feed; 










capture, from the live camera image feed, the image frame comprising the partially displayed document; estimate the location of the one or more document portions outside of the image frame based on displayed document portions within the image frame to generate an enhanced document image comprising an estimated display of a full document corresponding to the partially displayed document;





 and convert the enhanced document image into a document file... 

Claim 1: ... provide a graphical user interface comprising a set of selectable options, the set of selectable options comprising a first option for scanning a document; 

provide a live camera image feed in response to receiving an indication that a user selected the first option; in response to detecting a displayed document within the live camera image feed, providing, for display within the live camera image feed, a live document boundary indicator associated with the displayed document; 


capture, from the live camera image feed, an image frame that comprises the displayed document to generate a modified image frame that excludes one or more portions of the image frame displayed outside of the live document boundary indicator; and process the modified image frame to generate an enhanced document image corresponding to the displayed document, the enhanced document image comprising one or more visual alterations to the displayed document...


....wherein processing the modified image frame to generate the enhanced document image comprises at least one of: rectifying the displayed document, converting the displayed document to grayscale, or denoising the displayed document [Claim 4]

detecting the one or more portions of the image frame that are outside of the live document boundary indicator; and cropping the image frame to remove the one or more portions of the image frame that are outside of the live document boundary indicator [Claim 10]

Claims 2-20

Claims 2-3 and 5-9 and 11-20
















   Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent ‘159.



















--------				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
price  (“US 20160037087 A1” filed 08/01/2014) relates to a Techniques are disclosed for segmenting an image frame of a live camera feed, includes the segments can be displayed in any number of formats to provide a visualization of those segments to a human observer [The Abstract and Para 10]; further more in Fig(s) 2A-2D, describing example image frame 200 …be acquired by the camera 110 of FIG. 1 and represent one frame of a sequence of frames from, for example, a live camera feed….)
Macciola  et al., (“US 20130182002 A1” filed 01/11/2013), describing  processing digital images captured by a mobile device [the Abstract]; wherein case data may include alphanumeric characters, items selectable from a drop-down list or field, predetermined options selectable via check boxes, toggle switches, metadata, metadata labels, etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions. In preferred embodiments, users may enter case data via an enter case data interface [Para 362].
Shustorovich et al., (“US 20130182970 A1” filed 01/11/2013), describing  processing image captured by the camera…via graphical user interface of the application [Para(s) 120-123].
Tilt et al., (“US 20140072201 A1” filed 10/11/2013), describing  processing a live video image of the document provided by the camera…Also in Figure 5, Para(s) 8, 15 and 33, describing corners and edges of the document are detected and shown to the user, the user follows feedback displayed to the user to position and capture the document with required quality and size (user interacts with the interface as he takes feedback from the interface and changes what is displayed in the interface by moving the camera…[ Para(s) 8, 15, 26- 28 and 33]).
ILic et al., (“US 20160309085 A1” filed 12/03/2014), describing  processing composite image (312) as part of an output... as the composite image is constructed and adjusted, the evolving image will be displayed in real time to a user...[ Para(s) 100-101]. Also, ILic Para 86, describing  composite image may be stored as values for pixels in an image, which may be directly rendered on a display, or in any other suitable format  [e.g., PDF]…)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177